Citation Nr: 1703614	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-44 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right eye disability, to include as secondary to hypertension.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected non-arteritic anterior ischemic optic neuropathy of the left eye with photophobia and glaucoma.

4.  Entitlement to service connection for residuals of left femur fracture, claimed as secondary to right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2009, November 2011, and March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2011, the Veteran presented sworn testimony as to the issue of entitlement to service connection for hypertension during a hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a June 2014 decision, the issue of entitlement to service connection for hypertension was reopened and remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In October 2016, the Veteran presented sworn testimony during a videoconference hearing as to all four issues on appeal, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board notes that the Veterans Law Judge who conducted the Veteran's February 2011 hearing is no longer employed by the Board.  However, the Veterans Law Judge who conducted the October 2016 took testimony as to all pending issues including service connection for hypertension.  Moreover, as the Board is granting the claim for entitlement to service connection for hypertension herein, there is no prejudice to the Veteran in proceeding with adjudication of that claim.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).

The issues of entitlement to service connection for right eye disability, sleep apnea, and residuals of left femur fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the currently diagnosed hypertension is as likely as not related to the Veteran's active duty service.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in his active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to the hypertension claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to the issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran contends that he has hypertension, which is due to his active military service.  For the reasons set forth below, the Board concludes that service connection is warranted.

The Board notes that the Veteran has alternatively contends that his hypertension is caused or aggravated by his service-connected non-arteritic anterior ischemic optic neuropathy of the left eye with photophobia and glaucoma.  However, as the Board is granting entitlement to service connection for hypertension on a direct basis, the Veteran's alternative theory of entitlement will be addressed no further herein.

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note (1) to Diagnostic Code 7101.  Multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).


As indicated above, the Veteran served on active duty from August 1976 to August 1989.  His service treatment records (STRs) do not document any complaint of or treatment for hypertension.  While the STRs reflect blood pressure readings from mostly within normal limits, a March 1985 STR showed a reading of 130/92 and a January 1980 STR indicated blood pressure at 130/90.

Post-service treatment records showed blood pressure readings of 152/81 in March 1991 and 151/98 in September 1991.  An April 1994 VA treatment record indicated a blood pressure reading of 177/103.  Private treatment records dated April 1995 document a continuing diagnosis of hypertension.

In a June 1995 letter, Dr. J.G. noted the Veteran's history of hypertension.  In an April 2000 letter, Dr. L.H. stated that the Veteran was treated with hypertensive medications prior to leaving service, and is still treating for hypertension.

The Veteran was afforded a VA examination in May 2001 at which time the examiner reviewed the Veteran's medical history and concluded that his "hypertension is not service-related."

A Veterans Health Administration (VHA) opinion was obtained in August 2005 at which time the reviewer noted that the microaneurysm and macular heme noted in the left macula at examinations in 1986 and 1995 "suggest the possibility of concurrent blood pressure elevations."  The reviewer further concluded that the Veteran's now service-connected left eye disability is likely related to uncontrolled hypertension and/or hyperlipidemia.

In an April 2009 VA examination with respect to the Veteran's left eye disability, the examiner determined that the Veteran's non-arteritic anterior ischemic optic neuropathy (NAION) "is brought on by a vascular event whereby the optic disc circulation is interrupted and the tissue becomes ischemic."  The examiner continued, "[b]oth hypertension and hyperlipidemia (along with diabetes) can be causative factors.  In this case, I do not believe that it is possible to state whether his condition would be more likely associated with hypertension than his hyperlipidemia.  Most likely, it was a combination of both of these factors that led to the event."

At the February 2011 Board hearing, the Veteran testified that he sought treatment for hypertension on active duty.  He also reported that he was diagnosed with hypertension approximately eighteen months after his military discharge.

The Veteran was afforded a VA examination in July 2012 at which time the examiner concluded that the claimed hypertension "was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that the Veteran's April 1982 blood pressure reading of 130/90 would now be called 'pre-hypertension.'  The examiner noted that there was also a documented reading of 151/98 in September 1991, only two years after the Veteran's military discharge.  The examiner further explained, "[t]he Veteran is, in my opinion, a credible historian.  He does provide a history of numerous readings in the hypertensive range while he was in the service, although they are not documented in his c-file."  The examiner concluded, "[t]herefore, it is my opinion based on the history given, especially his reported elevated readings, that it is at least as likely as not (50% or greater) that the Veteran did have hypertension while in service."

Another VA examination was conducted in November 2014, at which time the examiner provided a negative nexus opinion.  Specifically, the examiner found that the Veteran's hypertension was less likely than not caused by an in-service injury, event, or illness.  The examiner explained this opinion was based upon the fact that the Veteran's STRs show only two isolated elevated blood pressure readings (130/90 in April 1982 and 130/92 in March 1985) with normal readings thereafter.  The examiner additionally noted that "[i]t was not until two years after service that [the] Veteran was place on medication for hypertension."  An addendum opinion was provided in January 2015 at which time the examiner reiterated her prior findings.

At the October 2016 Board hearing, the Veteran asserted that he had elevated blood pressure readings during his military service, and began taking blood pressure medication within a year of his discharge.

Overall, the Board finds that the record supports the award of service connection for hypertension.  It is undisputed that the Veteran is diagnosed with hypertension and has thus met the current disability requirement.  Moreover, given the Veteran's STRs, post-service treatment records, his credible lay statements, as well as the August 2005 VHA opinion, April 2009 VA eye examination report, and July 2012 VA hypertension examination report, the evidence is at least evenly balanced as to whether the diagnosed hypertension is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues-entitlement to service connection for sleep apnea, a right eye disability, and residuals of a left femur fracture-must be remanded for further development.

With respect to the claimed right eye disability, the Veteran is diagnosed with cataracts and photophobia in the right eye.  See the October 2013 VA examination report.  The October 2013 VA examiner also noted a possible diagnosis of glaucoma, as well as 'possible early macular degeneration versus mild pigmentary changes on macula.'  See also the October 2011 VA examination report.  Accordingly, definitive diagnoses as to the claimed right eye disability have not been established.  With respect to in-service incurrence, a review of the Veteran's STRs documents diagnoses of astigmatism, chronic photophobia, and displaced optic nerve head (ONH) cups in both eyes.  Critically, the Veteran has not been afforded a VA examination as to the right eye disability claim.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matters should be remanded in order for the Veteran to be provided a pertinent VA examination to address outstanding question of diagnosis and nexus with respect to the claimed right eye disability.

As to the claimed sleep apnea, the Veteran was afforded a VA examination in October 2013.  The examiner noted that sleep apnea was diagnosed in December 2005; however, the Veteran reported a long standing history of prior to confirmation of sleep apnea by the December 2005 sleep study.  The examiner determined that the diagnosed sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected left eye disability.  However, the examiner did not explicitly address whether the Veteran's sleep apnea has been aggravated by the service-connected disability.  Moreover, although the Veteran has contended that his sleep apnea initially manifest during his military service, the examiner did not address the question of direct service connection.  Thus, there remain questions as to current etiology of the claimed sleep apnea, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claim of service connection for sleep apnea, and further that a medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Additionally, the Veteran has claimed entitlement to service connection for residuals of a left femur fracture as secondary to the right eye disability.  Accordingly, as the AOJ's development of the right eye disability claim may impact the issue of entitlement to service connection for residuals of left femur fracture, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the residuals of left femur fracture claim, at this juncture, would be premature, and this claim is thus remanded, as well.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an addendum opinion addressing the etiology of diagnosed sleep apnea based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the physician designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed sleep apnea, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 
(b) was either caused OR is or has been aggravated by a service-connected disease to include hypertension and the non-arteritic anterior ischemic optic neuropathy of the left eye with photophobia and glaucoma.

If aggravation by service-connected disease is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner should consider and discuss all pertinent evidence including lay evidence.  In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the nature and etiology of the claimed right eye disability.  All indicated tests and studies should be conducted.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must include discussion of the Veteran's medical history and assertions.

The examiner should identify each diagnosed right eye disability to include photophobia.

With respect to any diagnosed right eye disability, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was either caused OR is or has been aggravated by a service-connected disease-in particular, his hypertension and the non-arteritic anterior ischemic optic neuropathy of the left eye with photophobia and glaucoma.

If aggravation by service-connected disease is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner should consider and discuss all pertinent evidence including all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


